Exhibit NOTE AND WARRANT PURCHASE AGREEMENT This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of the last date set forth on the signature page hereof between PACIFIC BEACH BIOSCIENCES, INC., a Delaware corporation (the “Company”), and Paramount Credit Partners, LLC, a Delaware limited liability company (the “Subscriber”). W I T N E S S E T H: WHEREAS, the Company desires to offer and sell a senior promissory note in an aggregate principal amount of $125,000 in substantially the form attached hereto as Exhibit A (the “Note”) in a private offering (the “Offering”). In addition to the Note, the Subscriber will receive a warrant (the “Warrant”) to purchase shares of Common Stock, $0.001 par value per share (the “Common Stock”), of the Company in the form attached hereto as Exhibit B; and WHEREAS, the Company desires to enter into this Agreement to issue and sell the Note and Warrant and the Subscriber desires to purchase the Note and Warrant on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the promises and the mutual representations and covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR NOTES AND REPRESENTATIONS BY SUBSCRIBER 1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber agrees to purchase from the Company and the Company agrees to sell and issue to the Subscriber the Note and the Warrant for an aggregate purchase price of $125,000. 1.2 The Subscriber recognizes that the purchase of the Note involves a high degree of risk including, but not limited to, the following: (a) the Company has a limited operating history and requires substantial funds in addition to the proceeds of the Offering; (b) an investment in the Company is highly speculative, and only investors who can afford the loss of their entire investment should consider investing in the Company and the Note; (c) the Subscriber may not be able to liquidate its investment; (d) transferability of the Note and the Common Stock underlying the Warrant (sometimes hereinafter collectively referred to as the “Securities”) is extremely limited; (e) in the event of a disposition of the Securities, the Subscriber could sustain the loss of its entire investment; and (f) the Company has not paid any dividends on its capital stock since its inception and does not anticipate paying any dividends in the foreseeable future. 1 1.3 The Subscriber represents that the Subscriber is an “accredited investor” as such term is defined in Rule 501 of
